Exhibit 10.5

EXECUTION COPY

REAFFIRMATION

September 21, 2011

Each of the undersigned hereby acknowledges receipt of a copy of that certain
Third Amended and Restated Credit Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Third
Amended and Restated Credit Agreement”; capitalized terms used herein and not
defined shall have the meanings set forth in the Third Amended and Restated
Credit Agreement) by and among United Stationers Supply Co., an Illinois
corporation (the “Borrower”), United Stationers Inc., a Delaware corporation
(the “USI”), the institutions from time to time party thereto as lenders and
JPMorgan Chase Bank, National Association, as Agent (in such capacity, the
“Agent”), which agreement amends, supersedes and restates in its entirety that
certain Second Amended and Restated Credit Agreement, dated as of July 5, 2007,
among the Borrower, USI, the institutions from time to time party thereto as
lenders and the Agent, as such agreement has been amended from time to time.

Each of the undersigned (other than the Borrower) hereby reaffirms its
unconditional guaranty of the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Secured
Obligations pursuant to that certain Guaranty, dated as of March 21, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by each of the undersigned (other than the Borrower) in favor
of the Agent.

Each of the undersigned hereby reaffirms the grant of a security interest in the
Collateral pursuant to that certain Amended and Restated Pledge and Security
Agreement, dated as of October 15, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), executed by
each of the undersigned in favor of the Agent, and each other grant of security
in the Loan Documents executed by it.

Each of the undersigned hereby acknowledges and agrees that, after giving effect
to the Third Amended and Restated Credit Agreement, the Guaranty, the Security
Agreement and each other Loan Document executed by it remains in full force and
effect and is hereby ratified and confirmed.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Reaffirmation to be executed
by a duly authorized officer as of the date first written above.

 

UNITED STATIONERS INC.      UNITED STATIONERS FINANCIAL SERVICES LLC By:    /s/
Robert J. Kelderhouse      By:    /s/ Robert J. Kelderhouse Name:    Robert J.
Kelderhouse      Name:    Robert J. Kelderhouse Title:    Vice President and
Treasurer      Title:    Vice President and Treasurer UNITED STATIONERS SUPPLY
CO.      UNITED STATIONERS TECHNOLOGY SERVICES LLC By:    /s/ Robert J.
Kelderhouse      By:    /s/ Robert J. Kelderhouse Name:    Robert J. Kelderhouse
     Name:    Robert J. Kelderhouse Title:    Vice President and Treasurer     
Title:    Vice President and Treasurer LAGASSE, INC.      ORS NASCO, INC. By:   
/s/ Robert J. Kelderhouse      By:    /s/ Robert J. Kelderhouse Name:    Robert
J. Kelderhouse      Name:    Robert J. Kelderhouse Title:    Vice President and
Treasurer      Title:    Vice President and Treasurer OKLAHOMA RIG, INC.     
MBS DEV, INC. By:    /s/ Fareed A. Khan      By:    /s/ Robert J. Kelderhouse
Name:    Fareed A. Khan      Name:    Robert J. Kelderhouse Title:    Vice
President      Title:    Vice President and Treasurer OKLAHOMA RIG & SUPPLY CO.
TRANS., INC.         By:    /s/ Fareed A. Khan         Name:    Fareed A. Khan  
      Title:    Vice President        

Signature Page to

Reaffirmation